DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 33, 34, and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 33, the term “generally” renders the claims indefinite because it is unclear what is required by “generally” U-shaped, i.e. the term “generally” appears to be a relative term which renders the claims indefinite and including the term “generally” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 36 requires “each layer comprises thermoplastic material”.  It is unclear is each layer each layer of the “substantially planar layers” and/or of the “plurality of dielectric layers” and/or of the “heater element layer”.  The specification (e.g. paragraphs 0009 and 0071) describes the heater element layer as a flame sprayed metal layer so that the limitation is unclear and confusing.
Claim 38 recites the limitation “the second configuration” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (Instant specification paragraphs 0002-0014) in view of Stuart et al. (GB 2477340) and further Krone (U.S. Patent 5,203,940) and/or Hills et al. (U.S. Patent Application Publication 2017/0144361).  Additionally, claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Stuart and further Krone and/or Hills and as further evidenced by “PEEK” from erteco.se and/or “PPS” from erteco.se.  
The admitted prior art discloses a method of manufacturing an electrothermal heater mat, comprising: laying up layers comprising thermoplastic material and including a heater element; heating the layers to a first temperature and laminating together the layers on a flat (2-D) shape table so as to produce (and thereby provide) a preform having a first configuration (and regarding claim 22 wherein the first configuration is a flat/substantially planar configuration); positioning the preform on a curved 
As to the limitations in claim 21 of “providing a preform that includes a laminated stack of dielectric layers made of thermoplastic material, the stack including a central group of one or more layers, and first and second outer groups of layers; wherein the central group includes reinforcement and the outer groups do not include reinforcement” and in claim 36 of “laying up a stack comprising substantially planar layers which include a plurality of dielectric layers and a heater element layer; wherein each layer comprises thermoplastic material”, the admitted prior art does not fully describe the lay up of layers comprising thermoplastic material and including a heater element referring to Stuart wherein Stuart teaches the lay up of layers is a laid up stack comprising substantially planar layers which include a plurality of dielectric layers (50-53) made of thermoplastic material and a (flame sprayed) heater element layer (501), wherein each layer (of the plurality of dielectric layers) comprises the same thermoplastic material (Page 16, line 34 and Page 18, lines 9-10 and 17-19 and Page 23, lines 28-30) (e.g. engineering thermoplastic materials such as polyether ether ketone (PEEK), polyphenylene sulphide (PPS), etc. see Page 11, lines 23-29) and the stack including a central group of one or more layers (50), and first (51, 52) and second (53) outer groups of layers; wherein the central group includes reinforcement (Page 11, lines 19-21) and the outer groups do not include reinforcement (there being no express disclosure of the outer groups include reinforcement).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the lay up of layers comprising thermoplastic material and including a heater element as taught by the admitted prior art comprises the stack taught by Stuart as is the express direction by the admitted prior art to predictably 
As to the limitations in claim 21 of “heating the preform to a temperature between a glass-transition temperature of the thermoplastic material and a melting point of the thermoplastic material” and in claim 36 of “heating the preform to a second temperature which is lower than the first temperature and is in a range of 150°C to 210°C” and claim 26, the admitted prior art teaches the first temperature is about 400°C (Paragraph 0012) which is above the melting point of the thermoplastic material as taught by Stuart (Page 20, lines 1-10).  The admitted prior art teaches heating to the second temperature for forming is heating above the melting point of the thermoplastic material of the preform (Paragraph 0014).  The admitted prior art does not teach away from heating below the melting point of the thermoplastic material of the preform (e.g. there is no criticality set forth to heating above the melting point).  It is well understood by one of ordinary skill in the art of forming thermoplastic material prima facie obvious benefit(s) of requiring less energy for heating and heating is to a lower temperature thereby reducing possible damage to materials, apparatus, etc. by heating to higher temperature, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no quantitative evidence of record the claimed range(s) is critical and the admitted prior art and Stuart do not teach away from the claimed range(s) (See MPEP 2144.05).

Regarding claim 31, the admitted prior art (and the admitted prior art as modified by Stuart) teaches in the forming step the heated preform is positioned on a tool having a convex tool surface and a vacuum bag is used to hold the preform down onto the convex tool surface (Paragraph 0014).  
Claims 24, 29, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Stuart, and further Krone and/or Hills as applied to claims 21-24, 29, and 31 above, and further in view of Bardwell (U.S. Patent Application Publication 2011/0024568).  Additionally, claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Stuart, and further  as applied to claims 26 and 36 above, and further in view of Bardwell.
The admitted prior art as modified by Stuart and further Krone and/or Hills above teach all of the limitations in claims 33 and 34 except for specific teaching wherein the second configuration is generally U-shaped in a transverse direction of the heater mat and tapers and/or twists in a longitudinal direction of the heater mat and wherein the preform is formed against a tool which has a tool surface which is convex in a transverse direction and which become more convex in a longitudinal direction and/or twists in a longitudinal direction (claims 24, 29, 31, and 36 further rejected herein in the event it is somehow considered the admitted prior art as modified by Stuart above does not necessarily teach “a convex surface of a tool” and/or the limitations in claims 24 and/or 29).  The admitted prior art teaches forming the heated preform around the curved surface of the tool and into the second configuration so as to produce the heater mat wherein it is known in the same art the curved second configuration is generally U-shaped in cross-section (see Figures 8 and 9), wherein in a forming step a tool having a curved tool surface in the shape of a ridge (62), e.g. a convex surface is used (Figure 9), wherein the second configuration is generally (there being no definition of generally in the claims or specification to preclude that depicted in Bardwell) U-shaped in a transverse direction of the heater mat and twists in a longitudinal direction of the heater mat (as shown in Figure 8 so that the second configuration is double curved), and wherein the preform is formed against a tool which has a tool surface which is convex in a transverse direction and double curved, i.e. which twists in a longitudinal direction, so that the heater mat can be used with objects having a double curved surface as taught by Bardwell (Figures 8 and 9 and Paragraphs 0076-0086).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heater mat taught by the admitted prior art as modified by Stuart and further Krone and/or Hills is double curved and formed on a double curved tool, i.e. wherein, in the second configuration, the heater mat is generally U-shaped in cross-section, wherein in .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Stuart, and further Krone and/or Hills as applied to claims 21-24, 29, and 31 above, and further in view of Kelly (U.S. Patent Application Publication 2006/0226581). 
The admitted prior art as modified by Stuart and further Krone and/or Hills above teach all of the limitations in claim 25 except for a specific teaching in the forming step, the preform is positioned on a tool which has a tool surface with a third configuration which is more curved than the second configuration and the preform is formed down onto the tool surface; and after the heater mat has been formed on the tool, the heater mat relaxes from the third configuration to the second configuration wherein it is well understood by one of ordinary skill in the art of forming thermoplastic on a tool surface (90) the tool surface is more curved to account for springback or hysteresis as evidenced by Kelly (Figure 4-6 and Paragraphs 0024-0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the forming step taught by the admitted prior art as modified by Stuart and further Krone and/or Hills the preform is positioned on the tool which has a tool surface with a third configuration which is more curved than the second configuration and the preform is formed down onto the tool surface; and after the heater mat has been formed on the tool, the heater mat relaxes from the third configuration to the second configuration to account for springback or hysteresis as taught by Kelly.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Stuart, and further Krone and/or Hills as applied to claims 21-24, 29, and 31 above, and optionally further in view of Krone. 
The admitted prior art as modified by Stuart and further Krone and/or Hills above teach all of the limitations in claim 27 except for expressly teaching in the forming step a time the heated preform is held at a temperature and pressure wherein the time is necessarily that which is sufficient to complete forming the heated preform into the second configuration (i.e. time is a result effective variable sufficient to complete the forming/reshaping considered prima facie obvious to one of ordinary skill in the art and/or as further evidenced by Krone see Column 8, lines 55 to Column 9, line 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the forming step taught by the admitted prior art as modified by Stuart and further Krone and/or Hills the heated preform is held at a temperature and pressure for a period of time sufficient to complete forming/reshaping the heated preform into the second configuration such as from 15 to 60 minutes as the time is necessarily required to be sufficient to complete the forming/reshaping as would have been prima facie obvious to one of ordinary skill in the art and/or as optionally further evidenced by Krone, it being noted there is no evidence of record the claimed range is critical and the admitted prior art, Stuart, and Krone and/or Hills do not teach away from the claimed range (See MPEP 2144.05).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Stuart, and further Krone and/or Hills as applied to claims 21-24, 29, and 31 above, and further in view of Hubert (U.S. Patent Application Publication 2007/0210073). 
The admitted prior art as modified by Stuart and further Krone and/or Hills above teach all of the limitations in claim 28 including the reinforcement is woven glass (Page 11, lines 19-21 and Page 19, lines 14-20 of Stuart) except for a specific teaching the glass is e-glass wherein conventional glass as is well known to be used in the art is e-glass as evidenced by Hubert (Paragraph 0035).  It would have been .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Stuart, and further Krone and/or Hills as applied to claims 21-24, 29, and 31 above, and further in view of Hunter (U.S. Patent Application Publication 2004/0003886).  Additionally, claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Stuart, and further Krone and/or Hills and further Bardwell as applied to claims 24, 29, 31, 33, and 34 above, and further in view of Hunter. 
The admitted prior art as modified by Stuart and further Krone and/or Hills above teach all of the limitations in claim 30 except for a specific teaching the ridge includes positioning pins and the preform has apertures what are fitted onto the pins.  It is well understood by those of ordinary skill in the art of forming layer(s) (22a-22g) into a configuration using a curved surface of a tool (30) in combination with a vacuum bag (50) the tool includes positioning pins (32, 34) and the layer(s) has apertures what are fitted onto the pins to align the layer(s) on the curved surface of the tool as taught by Hunter (Figures 1-4 and Paragraphs 0006, 0016, 0021, and 0023).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the tool of a ridge/curved shape taught by the admitted prior art as modified by Stuart and further Krone and/or Hills or the admitted prior art as modified by Stuart and further Krone and/or Hills and further Bardwell includes positioning pins and the preform has apertures what are fitted onto the pins to align the preform on the ridge as would have been well understood by one of ordinary skill in the art as evidenced by Hunter.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art, Stuart, and further Krone and/or Hills as applied to claims 21-24, 29, and 31 above, and optionally further in view Kelly. 
The admitted prior art as modified by Stuart and further Krone and/or Hills above teach all of the limitations in claim 32 (including in the forming step the heated preform is positioned on a tool having a convex tool surface) except for a specific teaching after the forming step the heater mat produced by forming the preform is returned to an ambient temperature before the heater mat is removed from the tool surface wherein it is well understood by one of ordinary skill in the art the tool is cooled to set the plastic as taught by Krone (Column 1, lines 19-36) and/or thermoplastic solidifies upon cooling retaining the new shape as taught by Hills (Paragraph 0023) and to fix the thermoplastic to take on the shape and including by cooling to room temperature as taught by Kelly (Paragraphs 0028 and 0029).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention after the forming step in the admitted prior art as modified by Stuart and further Krone and/or Hills the heater mat produced by forming the preform is cooled to a setting/solidifying temperature such as by being returned to an ambient temperature before the heater mat is removed from the tool surface so that the thermoplastic sets/solidifies/is fixed and thereby retains the new shape as is well understood by one of ordinary skill in the art as evidenced by Krone and/or Hills and optionally further Kelly.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 37-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method of manufacturing an electrothermal heater mat as in claims 21 or 36 and further wherein, in the heating and forming steps, the method further comprises positioning the preform against a component including thermosetting material and using heating of the heating step to bond the preform to the component.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JOHN L GOFF II/Primary Examiner, Art Unit 1746